Exhibit 10.1

 

Heska Corporation 2008 Management Incentive Plan

 

The following is intended to implement the Heska Corporation Management
Incentive Plan Master Document for the year beginning on January 1, 2008 and
ending on December 31, 2008 (the "2008 MIP"). The Compensation Committee has
agreed on the following for the 2008 MIP.

 

1) The Category Percentages for the 2008 MIP are as follows:

 

 

Chief Executive Officer

50.0% of base pay

 

Chief Financial Officer

35.0% of base pay

 

Vice Presidents

35.0% of base pay

 

Directors

25.0% of base pay

 

2) The Plan Allocation for the 2008 MIP is as follows:

 

75% on overall achievement of the company-wide financial objective and 25% on
individual performance

 

3) The Key Parameters for the 2008 MIP is as follows:

 

Budgeted Pre-MIP Operating Income results in 100% payout.

 

4) The Payout Structure for the 2008 MIP is as follows:

 

Pre-MIP

 

 

 

 

Post-MIP

Operating Income

MIP Payout

 

MIP Amount (A)

 

Operating Income

<=5,862,139

0.0%

 

-

 

<=5,862,139

6,220,577

10.0%

 

(115,489)

 

6,105,088

6,579,015

20.0%

 

(230,978)

 

6,348,037

6,937,453

30.0%

 

(346,467)

 

6,590,986

7,295,891

40.0%

 

(461,956)

 

6,833,935

7,654,329

50.0%

 

(577,445)

 

7,076,885

8,012,767

60.0%

 

(692,933)

 

7,319,834

8,371,205

70.0%

 

(808,422)

 

7,562,783

8,729,643

80.0%

 

(923,911)

 

7,805,732

9,088,081

90.0%

 

(1,039,400)

 

8,048,681

9,446,519

100.0%

 

(1,154,889)

 

8,291,630

9,804,957

110.0%

 

(1,270,378)

 

8,534,579

10,163,395

120.0%

 

(1,385,867)

 

8,777,528

10,521,833

130.0%

 

(1,501,356)

 

9,020,477

10,880,271

140.0%

 

(1,616,845)

 

9,263,426

11,238,709

150.0%

 

(1,732,333)

 

9,506,376

11,238,709+

Capped

 

(1,732,333)

 

9,506,376+

 

 

 

 

 

 

Notes:

 

 

 

 

 

(A) MIP payout equals 32.22% of incremental operating income above the baseline
point of 2007, capped at a maximum of $1.732 million (which occurs at pre-MIP
operating income of $11,238,709).

 

     Any MIP payment based on Pre-MIP Net Income over $11,238,709 will be at the
sole and absolute discretion of the Compensation Committee.